Citation Nr: 0406759	
Decision Date: 03/15/04    Archive Date: 03/30/04

DOCKET NO.  95-05 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for left ankle 
disability.

2.  Entitlement to service connection for kidney disability.

3.  Entitlement to service connection for bilateral foot 
disability.

4.  Entitlement to service connection for back disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The veteran had active military service from November 1964 to 
March 1970, and from February 6, 1991, to June 11, 1991.  He 
also served for a number of years in the U.S. Marine Corps 
Reserves.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 1994 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut.  This case was remanded by the Board 
in October 2001 for further development; it was returned to 
the Board in January 2004.

In October 2001 the Board remanded the issues of entitlement 
to service connection for left knee disability, bilateral 
hearing loss and tinnitus.  In October 2003, while the case 
was in remand status, service connection for those 
disabilities was granted by the RO.  In December 2003 the 
veteran indicated that his appeal as to those issues was 
satisfied by the October 2003 rating action.  Accordingly, 
the issues of entitlement to service connection for left knee 
disability, bilateral hearing loss and tinnitus are no longer 
before the Board.  See generally, Grantham v. Brown, 114 F.3d 
1156 (1997).

The issues of entitlement to service connection for bilateral 
foot and back disabilities are addressed in the remand at the 
end of this action.


FINDINGS OF FACT

1.  The veteran's left ankle disability did not originate in 
service.

2.  The veteran's kidney disability is congenital in nature 
and was not manifested during the veteran's first period of 
military service or within one year thereafter, and it is not 
related to any incident of that period of service.

3.  The veteran's congenital kidney disability existed prior 
to entry into his second period of service, and did not 
increase in severity during that period of service.
 

CONCLUSIONS OF LAW

1.  Left ankle disability was not incurred in or aggravated 
by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303 (2003). 

2.  The veteran does not have kidney disability which is the 
result of disease or injury incurred in or aggravated by 
active duty, nor may the incurrence in service of such 
disability be presumed.  38 U.S.C.A. §§ 1101, 1110, 1111, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.306(a), 3.307, 
3.309 (2003).
  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that on November 9, 2000, during the pendency 
of the instant appeal, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002)), was signed into law.  
On August 29, 2001, VA promulgated final regulations to 
implement the provisions of the VCAA.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified as amended at 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2003)).  Except for 
revisions pertaining to claims to reopen based on the 
submission of new and material evidence, which in any event 
are not applicable in the instant case, the final regulations 
are effective November 9, 2000, and "merely implement the 
VCAA and do not provide any rights other than those provided 
by the VCAA."  See 66 Fed. Reg. at 45,629.

After review of the record, the Board concludes that VA's 
duties under both the VCAA and the new regulations have been 
fulfilled.

The record reflects that the veteran was provided with notice 
of the January 1994 rating decision from which the current 
appeal originates, and that his claims were denied on the 
merits.  The veteran was provided with a statement of the 
case in December 1994 which notified him of the issues 
addressed, the evidence considered, the adjudicative actions 
taken, the decisions reached, the pertinent law and 
regulations, and the reasons and bases for the decisions.  A 
June 2003 supplemental statement of the case provided the 
veteran with the text of the regulations implementing the 
VCAA.

The Board notes that the January 1994 rating decision 
predated the enactment of the VCAA.  The United States Court 
of Appeals for Veterans Claims' (Court's) decision in 
Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. Jan. 13, 
2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
initial AOJ decision was made prior to November 9, 2000, the 
date the VCAA was enacted.  Assuming solely for the sake of 
argument and without conceding the correctness of Pelegrini, 
the Board finds that any defect with respect to the VCAA 
notice requirement in this case was harmless error for the 
reasons specified below.    

In the present case, substantially complete applications for 
service connection for the disabilities at issue were 
received in December 1992 and January 1993.  Thereafter, the 
January 1994 rating decision denied those claims.  Only after 
that rating action was promulgated did the AOJ, in November 
2001, provide notice to the veteran regarding what 
information and evidence is needed to substantiate the 
claims, as well as what information and evidence must be 
submitted by the veteran, what information and evidence will 
be obtained by VA, and the need for the veteran to submit any 
evidence in his possession that pertains to the claims.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Because the VCAA notice in this case was not provided to the 
veteran prior to the initial AOJ adjudication denying the 
claims, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  

The Court in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him to overcome an adverse decision, as well as 
substantially impair the orderly sequence of claims 
development and adjudication.  Pelegrini, No. 01-944, slip 
op. at 13.  On the other hand, the Court acknowledged that 
the Secretary could show that the lack of a pre-AOJ decision 
notice was not prejudicial to the appellant.  Id. ("The 
Secretary has failed to demonstrate that, in this case, lack 
of such a pre-AOJ-decision notice was not prejudicial to the 
appellant.") 

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be non-prejudicial to a 
claimant.  To find otherwise would require the Board to 
remand every case for the purpose of having the AOJ provide a 
pre-initial adjudication notice.  The only way the AOJ could 
provide such a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
veteran to perfect the appeal to the Board.  This would be an 
absurd result, and as such it is not a reasonable 
construction of section 5103(a).  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the Court, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2); see also Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. Jan. 7, 2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  There simply is no "adverse determination," as 
discussed by the Court in Pelegrini, for the appellant to 
overcome.  See Pelegrini, No. 01-944, slip op. at 13.  
Similarly, a claimant is not compelled under 38 U.S.C. § 5108 
to proffer new and material evidence simply because an AOJ 
decision is appealed to the Board.  Rather, it is only after 
a decision of either the AOJ or the Board becomes final that 
a claimant has to surmount the reopening hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the veteran in November 2001 was 
not given prior to the first AOJ adjudication of the claim, 
the notice was provided by the AOJ prior to the most recent 
transfer and certification of the veteran's case to the 
Board, and the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
The veteran responded to the notice, and his claim was 
thereafter readjudicated in a June 2003 supplemental 
statement of the case.  The veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claim, and to respond to VA notices, and in fact has 
done so.

Therefore, notwithstanding Pelegrini, to decide the appeal 
would not be prejudicial error to the veteran.
 
Based on the procedural history of this case, it is the 
conclusion of the Board that VA has no outstanding or unmet 
duty to inform the veteran that any additional information or 
evidence is needed.  The Board concludes that the November 
2001 VA letter, the December 1994 statement of the case and 
the supplemental statements of the case on file informed the 
veteran of the information and evidence needed to 
substantiate his claims.  Moreover, and as noted above, the 
November 2001 correspondence notified the veteran as to which 
evidence would be obtained by him and which evidence would be 
retrieved by VA, and the RO, in the June 2003 supplemental 
statement of the case, re-adjudicated the veteran's claim 
under the VCAA.  It is clear from submissions by and on 
behalf of the veteran that he is fully conversant with the 
legal requirements in this case.

With respect to VA's duty to assist the veteran, the Board 
notes that pertinent medical records from all relevant 
sources identified by the veteran, and for which he 
authorized VA to request, were obtained by the RO.  In this 
regard the Board notes that the record contains the 
following:  Service medical records for the veteran; VA 
treatment records for December 1992 to June 2003; private 
medical records for February 1985 to January 1993 (including 
from Drs. Martin Reichgut and Lynne Freiburger-Epstein, and 
from St. Vincent's Medical Center); a September 1995 
statement by J.J.M.; and several monographs addressing the 
side effects of various medications.  The Board notes that 
the veteran has reported treatment by a Dr. Gobias and has 
indicated that records from the Pensacola, Florida U.S. Naval 
medical facility might be pertinent to his claims.  The 
record reflects that the veteran was provided with the form 
for authorizing VA to obtain records from Dr. Gobias on 
numerous occasions, but that he has not completed such a form 
for the referenced physician.  In addition, the record 
reflects that the RO attempted to obtain medical records for 
the veteran from the Pensacola facility, but that VA was 
informed by the National Personnel Records Center in May 2002 
that no records for the veteran from that facility were 
available.  The Board consequently finds that VA's duty to 
assist the veteran in obtaining records in connection with 
the instant appeal has been fulfilled.  See Wood v. 
Derwinski, 1 Vet. App. 190 (1990).

The Board notes that the veteran was informed in the December 
1994 statement of the case and in the supplemental statements 
of the case on file of what records VA had obtained, and that 
he was afforded VA examinations addressing the etiology of 
his disabilities in May 2003.

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of the VCAA or the implementing 
regulations.  Therefore, the veteran has not been prejudiced 
as a result of the Board proceeding to the merits of the 
claims.  See Bernard, supra.

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2003).  Service incurrence of cardiovascular-renal disease 
during service may be presumed if manifested to a compensable 
degree within one year of the veteran's discharge from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2003).  Congenital or 
developmental defects as such are not diseases or injuries 
within the meaning of applicable legislation.  38 C.F.R. 
§ 3.303(c) (2003).  However, VA's Office of General Counsel 
has held that service connection may be granted for diseases, 
but not defects, of congenital or developmental origin.  See 
VAOPGCPREC 82-90.

Every veteran of wartime service shall be taken to have been 
in sound condition when examined, accepted, and enrolled for 
service, except as to defects, infirmities, or disorders 
noted at the time of the examination, acceptance, and 
enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  38 U.S.C.A. § 1111 (West 2002).

A preexisting injury or disease will be considered to have 
been aggravated by active military service where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  38 U.S.C.A. § 1153; 38 
C.F.R. § 3.306.  Clear and unmistakable evidence (obvious or 
manifest) is required to rebut the presumption of aggravation 
where the preservice disability underwent an increase in 
severity during service.  This includes medical facts and 
principles which may be considered to determine whether the 
increase is due to the natural progress of the condition.  38 
C.F.R. § 3.306(b).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 C.F.R. § 3.306(a); Falzone v. 
Brown, 8 Vet. App. 398, 402 (1995).  See also Davis v. 
Principi, 276 F.3d 1341, 1345-47 (Fed. Cir. 2002).

I.  Left ankle disability

Service medical records show that the veteran injured an 
ankle (the contemporaneous records do not specify which 
ankle) in September 1966 while playing sports; physical 
examination disclosed the presence of tenderness along the 
lateral aspect of the calcaneus, and it was noted that the 
injury was not likely to result in permanent injury or 
disability.  In May 1967 the veteran reported a past history 
of a right ankle sprain.  Service medical records for the 
veteran's second period of service are entirely negative for 
any reference to the left ankle.

VA and private medical records for February 1985 to June 2003 
are negative for any reference to left ankle complaints or 
findings until December 2002, at which time the veteran 
reported experiencing occasional left ankle pain.

The veteran was afforded a VA examination in March 1993, at 
which time he reported that he sustained injury to his left 
ankle while playing sports in service, and indicated that on 
one occasion he was required to wear a long leg cast for 
about six weeks.  He reported that his left ankle become more 
symptomatic over time.  Following physical examination the 
veteran was diagnosed with lateral ankle ligament sprain with 
evidence of ankle ligament instability and positive drawer 
sign.

The veteran was afforded a hearing before a hearing officer 
in October 1995, at which time he testified that he injured 
his left ankle in service while playing sports, and that the 
ankle was taped and required the use of crutches.  He 
testified that he experienced additional strains to his left 
ankle shortly thereafter while still in service.

On file is the report of a May 2003 VA examination of the 
veteran.  He reported to the examiner that he injured his 
left ankle while playing sports in 1966, and that he was 
diagnosed with a sprain and was required at that time to use 
crutches.  Following physical examination of the veteran the 
examiner diagnosed chronic left ankle strain, with no 
evidence of degenerative disease.  The examiner noted that 
while the veteran reported a left ankle injury in service the 
records showed that he was actually treated for a right ankle 
strain.  The examiner concluded that the veteran's current 
left ankle disorder was not attributable to any specific 
incident or injury occurring in service.

While service medical records show that the veteran was 
treated for an ankle injury in service, service medical 
records dated several months later show that the ankle 
involved was the right ankle, and not the left, and there is 
otherwise no complaints, finding or diagnosis of left ankle 
disability in service.  The Board notes that while the 
veteran's awards and decorations include the Combat Action 
Ribbon, he does not contend that he sustained any left ankle 
injuries, or that he was treated for left ankle problems, 
during combat; the provisions of 38 U.S.C.A. § 1154(b) (West 
2002) are therefore not for application.  

Moreover, there is no post-service evidence of left ankle 
disability until 1992, and no post-service medical evidence 
of left ankle disability until 1993, and no medical evidence 
linking the veteran's current left ankle disability to 
service.  The veteran was afforded a VA examination in May 
2003 to specifically address the etiology of his current left 
ankle disorder, at which time the examiner concluded that the 
disability was not related to the veteran's periods of 
service.  

In essence, the only evidence in favor of the veteran's claim 
consists of the statements and testimony of the veteran 
himself.  However, since there is no indication that he is 
qualified through education, training or experience to offer 
medical opinions, as a layperson his statements as to medical 
causation do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. 
§ 3.159(a)(1) (2003).  Since the only competent opinion 
addressing whether the veteran's left ankle disability is 
related to service is clearly against the claim, the Board 
concludes that the preponderance of the evidence is against 
the claim for service connection for left ankle disability.  
Since the preponderance of the evidence is against the claim, 
application of the evidentiary equipoise rule, which mandates 
that where the evidence is balanced and a reasonable doubt 
exists as to a material issue, the benefit of the doubt shall 
be given to the claimant, is not required in this case.  See 
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2003); 
Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).


II.  Kidney disability

Service medical records for November 1964 to March 1970 are 
entirely negative for any complaints, finding or diagnosis of 
kidney disability.  On a periodic examination in July 1971 in 
connection with the veteran's service in the U.S. Marine 
Corps Reserves, the veteran reported a history of sugar or 
albumin in his urine; no clinical findings pertaining to a 
renal disorder were noted.

Private medical records for February 1985 show that the 
veteran did not have evidence of hematuria at that time.  
Private medical records for December 1990 show that the 
veteran underwent an intravenous push (IVP) and cystoscopy 
showing diminished function of the right kidney, as well as 
the presence of a kink at the ureteropelvic junction.  
Another IVP in January 1991 revealed diminished function of 
the right kidney, with evidence of caliectasis and atrophy of 
the renal parenchyma.  When the veteran was examined for 
entrance onto active duty for a second period of service on 
February 6, 1991, he was diagnosed as having gross hematuria.  
Laboratory testing showed that his blood urea nitrogen (BUN) 
level was 15 (with a reference range for normal of 9 to 21) 
and that his creatinine level was 1.6 (with a reference range 
for normal of 0.8 to 1.5).  He was noted to have a 
longstanding history of hypertension.  Laboratory studies for 
February 7, 1991, show that the veteran's BUN level was 13, 
and that his creatinine level was 1.6; no hematuria was 
evident, and the veteran reported at that time that his urine 
tended to darken after exercise.  A final follow-up note 
dated February 8, 1991, indicates that the veteran only had a 
single episode of hematuria, that the veteran reported 
experiencing darkening of his urine following exercise since 
high school, and that the veteran's creatinine level was 
mildly elevated; it was recommended that the veteran's BUN 
and creatinine levels be periodically checked.  Service 
medical records dated in May 1991 show that the veteran was 
to follow-up with urology for intermittent microhematuria.  

In January 1992 the veteran was hospitalized at a private 
facility for congenital ureteropelvic junction obstruction of 
the right kidney.  His BUN level was recorded as 16 on one 
occasion and as 19 on another occasion, and his creatinine 
level was recorded as 1.3 on one occasion and as 1.6 on 
another occasion.  He underwent right ureteropelvic junction 
repair in light of stenosis present in that area.
  
VA and private treatment records through June 2003 thereafter 
show that in December 1992, the veteran's creatinine level 
was recorded as 1.7 (with a reference range for normal of 0.7 
to 1.5) and that his BUN level was recorded as 19 (with a 
reference range for normal of 8 to 23).  His albumin level 
was recorded as 4.7 (with a reference range for normal of 3.5 
to 5).  The remainder of the records show treatment for mild 
renal insufficiency and note his history of congenital 
ureteropelvic joint obstruction.

The veteran was afforded a VA examination in February 1993, 
at which time he reported that he had a kidney condition that 
a physician had informed him could have caused his 
hypertension.  Following physical examination the veteran was 
diagnosed with hypertension.

The veteran was afforded a hearing before a hearing officer 
in October 1995, at which time he testified that his use of 
aspirin might have caused his hematuria in service, since his 
hematuria stopped after he ceased using his medications.  The 
veteran argued that his kidney condition could not be 
described as congenital, since none of the physicians 
describing the condition as such were present at his birth, 
and he contended that his kidney disability could have been 
caused by rigorous exercise or several strikes to his abdomen 
in service.  He testified that a physician told him that his 
kidney condition was of the type that could be induced by 
chemotherapy radiation, and he explained that he was exposed 
in service to radar radiation.

Service connection for hypertension was denied by the Board 
in October 2001.
 
The veteran was afforded a VA examination in May 2003, at 
which time he reported that three months after leaving his 
second period of active service he developed right-sided 
pain, and was eventually diagnosed with ureteropelvic 
junction obstruction.  Following physical examination of the 
veteran the examiner diagnosed ureteropelvic obstruction of 
the right kidney, and indicated that the veteran's right 
kidney was not functioning.  The examiner noted that a 
ureteropelvic obstruction is, in most cases, congenital in 
origin, although the problem may not become clinically 
apparent until much later in life.  The examiner explained 
that there were acquired (i.e. non-congenital) causes of a 
ureteropelvic obstruction, including kidney stones, post-
operative or inflammatory stricture, or urothelial neoplasms.  
The examiner explained, however, that the veteran did not 
have any of the acquired causes of the condition, and that 
his ureteropelvic obstruction consequently was congenital in 
origin.  The examiner noted that while the veteran's kidney 
disorder was initially identified during a routine 
examination in February 1991, the disability existed prior to 
the second period of service, and only became apparent during 
a routine physical examination in February 1991.  The 
examiner concluded that there was no evidence suggesting that 
the kidney disorder increased in severity, progressed, or 
became worse during the veteran's service.

Although the veteran reported in July 1971, more than a year 
after his discharge from active service, that he had a 
history of sugar or albumin in his urine, service medical 
records for his period of active service from November 1964 
to March 1970 are entirely negative for any complaints, 
finding or diagnosis of kidney problems, or of any albumin 
abnormalities.  Nor is there any post-service medical 
evidence of a kidney disorder until December 1990, at which 
time diagnostic testing revealed diminished function of the 
right kidney and a kink at the ureteropelvic junction, and 
further such testing in January 1991 revealed caliectasis and 
atrophy of the renal parenchyma.  The May 2003 examiner 
concluded, after reviewing the record and examining the 
veteran, that the veteran's kidney disorder was not 
etiologically related to service.

Although a diagnosis of kidney disability was not 
specifically noted at the veteran's entrance examination for 
his second period of service, laboratory studies at that time 
disclosed the presence of gross hematuria and an elevated 
creatinine level.  Even if the referenced laboratory findings 
do not suffice as "noted at the time of the examination, 
acceptance, and enrollment" pursuant to 38 U.S.C.A. § 1111, 
given the diagnostic studies in December 1990 and January 
1991 showing diminished kidney function and the kink at the 
ureteropelvic junction which was later determined to 
represent a ureteropelvic obstruction, as well as the opinion 
of the May 2003 examiner and the veteran's treating 
physicians that the kidney disability is congenital in 
origin, the Board finds that the veteran's kidney disorder 
clearly and unmistakably existed prior to service.  The 
presumption of soundness, assuming it applied in the first 
place, is therefore rebutted.  See 38 U.S.C.A. § 1111; Crowe 
v. Brown, 7 Vet. App. 238, 245 (1994).

With respect to whether the veteran's kidney disorder 
increased in severity during service, repeat laboratory 
studies the day after his entrance onto his second period of 
service show that his hematuria had resolved, and that his 
creatinine level, while still elevated, was nevertheless the 
same as on February 6, 1991.  Moreover, the service medical 
records for February 1991 to June 1991 are negative for any 
further reference to kidney problems other than a May 1991 
note indicating that the veteran was to follow-up for 
intermittent microhematuria, which was not documented on any 
occasion other than on February 6, 1991.  Following his 
discharge in June 1991, there is no further evidence of 
kidney problems until January 1992, when the veteran 
underwent surgery for repair of ureteropelvic stenosis.  
Laboratory studies at that time showed that his BUN levels 
were within the range of normal (as they were from February 
1991 to June 1991), and that his creatinine levels were no 
worse than they were during the veteran's second period of 
service.  In short, the service medical records for the 
veteran's second period of service do not contain any 
suggestion by laboratory testing or clinical examination that 
the veteran's kidney disorder progressed in severity or that 
he even experienced intermittent flare-ups of his kidney 
disability.  Moreover, the May 2003 examiner, after reviewing 
the claims files and examining the veteran, specifically 
concluded that the veteran's congenital kidney disability did 
not progress in severity, or otherwise undergo aggravation, 
during his period of service. 

Since there is no suggestion in the laboratory reports or 
clinical findings suggesting that the veteran's pre-existing 
kidney disability increased in severity during his second 
period of service, and in light of the May 2003 VA examiner's 
opinion, the Board concludes that the veteran's kidney 
disability was not aggravated during or by service.

The Board acknowledges the veteran's suggestion that only a 
physician present at his birth can conclude that his kidney 
disorder was congenital, and his statements and testimony to 
the effect that trauma to his abdomen or exposure to radar 
radiation in service could have caused his kidney disorder.  
The Board points out that the examining and treating 
physicians who concluded that the kidney disorder was 
congenital in origin are in fact competent by training to 
provide that assessment.  Moreover, the May 2003 examiner 
specifically addressed whether the veteran's kidney 
disability was of an acquired, rather than congenital, 
nature, but concluded, with a rationale, that the veteran's 
medical history supported the conclusion that the disorder 
was congenital in origin.  In addition, to the extent that 
the veteran indicated that a physician has indicated that his 
hypertension was caused by kidney problems, and suggests that 
a physician possibly attributed his kidney disability to 
exposure to radar radiation, the Board points out that his 
account of what his physicians purportedly said, filtered as 
it is through the sensibilities of a layperson, does not 
constitute competent medical evidence.  See Robinette v. 
Brown, 8 Vet. App. 69 (1995).  In essence, the only evidence 
in favor of the veteran's claim consists of the statements 
and testimony of the veteran himself.  As noted previously, 
however, there is no indication that he is qualified through 
education, training or experience to offer medical opinions.  
As a layperson, therefore, his statements as to medical 
causation do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. 
§ 3.159(a)(1) (2003).  

The Board notes that, inasmuch as the veteran does not 
contend that he was treated for kidney problems during a 
period in which he was engaged in combat, the provisions of 
38 U.S.C.A. § 1154(b) are not for application.  Moreover, the 
veteran does not contend that his kidney disability is the 
result of injury incurred or aggravated during a period of 
inactive duty training, or the result of disease or injury 
incurred or aggravated during a period of active duty for 
training.  See 38 C.F.R. § 3.6 (2003).

In sum, the evidence shows that the veteran's kidney 
disability is congenital in origin and pre-existed both 
periods of active service, that no complaints, finding or 
diagnosis of kidney disability were recorded during his first 
period of service or until December 1990, and that while the 
veteran's kidney disorder was symptomatic at the time he 
entered his second period of service, the disability did not 
undergo an increase in severity during that period of 
service.  Since the only competent opinion addressing whether 
the veteran's kidney disability pre-existed service and was 
aggravated by service is against the claim, the Board 
concludes that the preponderance of the evidence is against 
the claim for service connection for kidney disability.  See 
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2003); 
Gilbert, supra.


ORDER

Entitlement to service connection for left ankle disability 
is denied.

Entitlement to service connection for kidney disability is 
denied.


REMAND

The veteran contends that service connection is warranted for 
his bilateral foot disorder and for a back disability.

With respect to the bilateral foot disorder, second-degree 
pes planus (asymptomatic and not considered disabling) was 
noted on the veteran's November 1964 service entrance 
examination.  When re-examined less than two weeks later in 
December 1964, he was diagnosed with bilateral asymptomatic 
second-degree pes planus (which was not considered disabling) 
and with hallux valgus.  When examined in October 1967, he 
was found to have third-degree pes planus, which was not 
considered disabling.  The service medical records are 
otherwise entirely negative for any complaints, finding or 
diagnosis of bilateral foot disability, including pes planus.

On VA examination in April 1993, X-ray studies of the feet 
disclosed the presence of minimal erosion along the distal 
aspect of the proximal first phalanx, possibly representing 
early manifestations of gout, and the veteran was diagnosed 
with moderate pes planus valgus.

The veteran was afforded a VA examination in May 2003, at 
which time the examiner diagnosed the veteran with moderate 
pes planus of both feet.  The examiner noted that while the 
veteran was diagnosed with second-degree pes planus in 1964 
and with third-degree pes planus in 1967, on both dates he 
was asymptomatic.  The examiner indicated that his review of 
the medical records did not disclose any evidence of 
temporary or intermittent symptoms with his feet during his 
period of military service.  Unfortunately, the transcription 
of the examiner's last comments regarding the bilateral foot 
disorder is not complete, and reads: "For that they ____ 
there to be any significant progression of the condition of 
his feet or apparent functional loss."  Given the ambiguity 
of the last sentence and its potential impact on the 
veteran's claim, the Board is of the opinion that further 
development on the issue of entitlement to service connection 
for bilateral foot disability is warranted.

Turning to the issue of entitlement to service connection for 
back disability, the veteran contends that he injured his 
back in 1968, and that he was hospitalized in service due to 
his back.  The record reflects that the veteran was afforded 
a VA examination in May 2003, portions of which contain 
incomplete dictation.  At that time the examiner noted that 
the veteran reported initially injuring his back in 1964, but 
that records on file indicated that he sprained his back in 
February 1985 and re-injured his back in September 1985 and 
May 1986.  The examiner noted that there was no objective 
medical evidence provided, but that the veteran indicated 
that his back injury was related to his periods of service.  
Notably, the examiner did not provide an opinion as to 
whether it is at least as likely as not that the veteran's 
current back disability is related to his periods of service.

Under the circumstances the Board is of the opinion that 
further evidentiary development is warranted prior to 
adjudication of the remaining claims on appeal.  Accordingly, 
this case is REMANDED to the RO for the following actions:

1.  The RO should contact the 
veteran and request that he identify 
the names, addresses and approximate 
dates of treatment for all health 
care providers, VA and private, who 
may possess additional records 
pertinent to his claims for service 
connection for bilateral foot 
disability and back disability.  
With any necessary authorization 
from the veteran, the RO should 
attempt to obtain and associate with 
the claims files any medical records 
identified by the veteran which have 
not been secured previously.

2.  If the RO is unsuccessful in 
obtaining any medical records 
identified by the veteran, it should 
inform the veteran and his 
representative of this and ask them 
to provide a copy of the outstanding 
medical records.

3.  The RO should attempt to contact 
the VA examiner who conducted the 
veteran's May 9, 2003 VA orthopedic 
examinations of the veteran's feet 
and back and request that examiner 
to complete, to the best of his 
recollection, those portions of the 
examination reports that contain 
incomplete transcription.

4.  Thereafter, the RO should 
arrange for the veteran to undergo a 
VA orthopedic examination by a 
physician with appropriate expertise 
to determine the nature, extent and 
etiology of the veteran's bilateral 
foot disorder; and the nature, 
extent and etiology of the veteran's 
back disability.  All indicated 
studies, including X-ray studies, 
should be performed, and all 
findings should be reported in 
detail.  

The examiner should be requested to 
review the results of the 
examination along with all material 
in the veteran's claims files, and, 
with respect to the veteran's pes 
planus, provide an opinion as to 
whether it is at least as likely as 
not that such disability increased 
in severity during service and if 
so, whether the service increase was 
clearly and unmistakably due to 
natural progress.  With respect to 
any currently present right or left 
foot disorder other than pes planus 
found, the examiner should provide 
an opinion as to whether it is at 
least as likely as not that such 
disability was present in service 
and, if so, an opinion as to whether 
such disability clearly and 
unmistakably existed prior to 
service.  With respect to any right 
or left foot disability (other than 
pes planus) which the examiner 
concludes existed prior to service, 
the examiner should provide an 
opinion as to whether it is at least 
as likely as not that such 
disability(ies) increased in 
severity during service and if so 
the examiner should provide an 
opinion as to whether the service 
increase was clearly and 
unmistakably due to natural 
progress.  With respect to any 
currently present right or left foot 
disability (other than pes planus) 
which the examiner believes 
developed subsequent to service, the 
examiner should provide an opinion 
as to whether it is at least as 
likely as not that such 
disability(ies) is(are) 
etiologically related to service.
 
The examiner should also be 
requested to provide an opinion as 
to whether it is at least as likely 
as not that the veteran's back 
disability is etiologically related 
to either period of service.  

The veteran's claims files, 
including a copy of this remand, 
must be made available to the 
examiner for review.  The 
examination report is to reflect 
whether such a review of the claims 
files was made.

5.  Thereafter, the RO should review 
the record and ensure that all 
development actions have been 
conducted and completed in full.  
The RO should then undertake any 
other action required to comply with 
the notice and duty-to-assist 
requirements of the VCAA and VA's 
implementing regulations.  Then, the 
RO should re-adjudicate the issues 
of entitlement to service connection 
for bilateral foot disability and 
for back disability.

If the benefits sought on appeal are not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case and provide the veteran and his 
representative with an appropriate opportunity to respond.

After the veteran has been given an opportunity to respond to 
the supplemental statement of the case and the period for 
submission of additional information or evidence set forth in 
38 U.S.C.A. § 5103(b) (West 2002) has expired, if applicable, 
the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO.  The veteran has the right to 
submit additional evidence and argument on the matters the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999). 

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.43 and 38.02.




	                     
______________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



